DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

	           An examiner’s amendment to the record appear below. Should the change and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for examiner’s amendment was given in a telephone interview with Jermey Schweigert, Reg. No. 56,244 on 2/19/2021 to put the case in condition for allowance. 
The Claims are amended, as presented below, to adopt the changes provided by Applicant’s representative on 2/19/2021. 

IN THE CLAIMS:

Please cancel claims 5, 10-20 and amend claims 1 and 6 as follows: 




1. (Currently amended) A graphics multiprocessor, comprising:
 a plurality of processing resources; and
synchronization circuitry that is configured to determine availability of at least one processing resource and when at least one processing resource is available, to perform a fine grain dependency check of availability of a minimum data size to start a computation of dependent data or operands in shared local memory or cache before a complete data set for the computation is available. 
Claim 5. (Cancelled)
6. (Currently amended) A method for accelerated synchronization operations using fine grain dependency check of a graphics processing unit (GPU), comprising:
determining, with a synchronization circuitry of the GPU, availability of at least one processing resource; and
given availability of at least one processing resource, performing with the synchronization circuitry a fine grain dependency check of availability of a minimum data size to start a computation of dependent data or operands in shared local memory or cache before a complete data set for the computation is available.

Claim 10. (Cancelled)
Claim 11. (Cancelled)
Claim 12. (Cancelled)
Claim 13. (Cancelled)
Claim 14. (Cancelled)
Claim 15. (Cancelled)

Claim 17. (Cancelled)
Claim 18. (Cancelled)
Claim 19. (Cancelled)
Claim 20. (Cancelled)



--End--


Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance:
As applicant pointed out under Remark section, pages 10-12, Blomgren et al. (US 2015/0058573 A1), taken either singly and/or in combination with other cited prior arts, do not teach the combined functional limitations of synchronization circuitry that is configured to determine availability of at least one processing resource and when at least one processing resource is available, to perform a fine grain dependency check of availability of a minimum data size to start a computation of dependent data or operands in shared local memory or cache before a complete data set for the computation is available, as recited in such manners in each of independent claims 1 and 6. 
Prior arts of record do not teach and/or suggest these claimed limitations, thus, all remaining pending claims 1-4, and 6-9 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISAAC T TECKLU/Primary Examiner, Art Unit 2193